Citation Nr: 0015550	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the claim of service connection for PTSD.  A notice of 
disagreement was submitted in November 1998.  A statement of 
the case was issued in December 1998.  The veteran filed his 
substantive appeal in February 1999, which included a request 
for a hearing before a member of the Travel Board.  The 
hearing was scheduled, but the veteran canceled it.  

In his substantive appeal, the veteran raised the issue of 
service connection for hearing loss.  The RO denied the claim 
in February 1999.  A review of the file indicates that 
appellate action has not been initiated.  Therefore, at this 
point, the matter is not before the Board.  


FINDINGS OF FACT

1.  There is competent evidence of a current diagnosis of 
PTSD. 

2.  The veteran has reported combat stressors that occurred 
in Vietnam.  

3.  The competent evidence suggests that there is a link 
between stressors associated with his Vietnam service and the 
diagnosis of PTSD. 


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

The veteran was afforded a VA examination in July 1998, and 
the examiner reported a diagnosis of chronic PTSD, mild to 
moderate.  In a May 1999 report of examination conducted by a 
licensed professional counselor reflects a diagnosis of 
chronic PTSD.  These reports also indicate that the veteran's 
complaints are related to events that he reported occurred 
during his Vietnam service. 

A review of the records shows that the veteran was in Vietnam 
from July 1968 to July 1969, and that he served as a 
cannoneer.  He was assigned to Btry B 8th Bn 4th Arty.  
Campaigns listed in the service records include VN 
Counteroffensive Phase V, VN Counteroffensive Phase VI, and 
VN Counteroffensive Phase Tet 69.  Additionally, the veteran 
has furnished statements regarding stressors.  He has 
described accounts of grenades blowing others up, firefights 
and seeing dead and wounded bodies. 

For the purpose of determining well-groundedness, the 
veteran's allegations are considered credible.  Given the 
evidence currently of record, the Board finds that the 
veteran's claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Therefore, VA 
has a duty to assist him in the development of facts 
pertinent to his or her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  From a careful review of 
the evidence in this case, the Board has determined that 
there is additional development that must be completed by the 
RO in order to fulfill this statutory duty prior to appellate 
review of the veteran's claim, which will be addressed in the 
REMAND portion of this decision. 


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

As discussed above, the veteran provided written statements 
detailing his stressors related to his service in Vietnam.  
However, it appears that the stressors have not been 
verified.  As noted above, as set forth under 38 C.F.R. 
§ 3.304(f), three requirements must be met to establish 
service connection for PTSD, one of which is credible 
evidence that an inservice stressor occurred.  The RO should 
verify the veteran's alleged inservice stressors to include 
the information set forth above.  

In adjudicating a claim for PTSD, the RO is required to 
evaluate the supporting evidence in light of the places, 
types, and circumstances of service.  38 U.S.C.A. § 1154(a) 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  Any 
evidence available from the service department indicating 
that the veteran served in the area in which the stressful 
event is alleged to have occurred and any evidence supporting 
the description of the event are to be made part of the 
record.  Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).

Where the veteran did not engage in combat or there is no 
evidence of combat service or the claimed stressor is not 
related to combat, lay testimony of the veteran, standing 
alone, is not sufficient to establish occurrence of the 
alleged stressor.  See West v. Brown, 7 Vet. App. 70 (1994).  
Moreover, if the veteran did not engage in combat with the 
enemy, his bare allegations of service stressors are 
insufficient to establish their occurrence; in such a case, 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  

With regard to the development of evidence to confirm a 
claimed stressor, VETERANS BENEFITS ADMINISTRATION MANUAL M21-1, 
Part III, Para. 5.14 b. (5) provides: 

(5)  Do not send an inquiry to the ESG or 
the Marine Corps unless there is a 
confirmed diagnosis of PTSD adequate to 
establish entitlement to service 
connection.  However, always send an 
inquiry in instances in which the only 
obstacle to service connection is 
confirmation of an alleged stressor.  A 
denial solely because of an unconfirmed 
stressor is improper unless it has first 
been reviewed by the ESG or the Marine 
Corps.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain current medical 
records related to the treatment of 
psychiatric disorders.  After securing 
the necessary releases for private 
records, all such records should be 
obtained and associated with the claims 
folder.

2.  The RO should prepare a detailed 
summary of all of the claimed stressors 
based upon a review of all pertinent 
documents, including the veteran's 
written statements.  This summary, and 
copies of all associated documents, 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150, 
which should be requested to provide any 
information which might corroborate the 
occurrence of any of the claimed 
stressors. 

3.  The RO should then schedule the 
veteran for an examination by a 
psychiatrist in order to determine 
whether the veteran has PTSD.  The 
examination report should reflect review 
by the examiner of all pertinent 
information in the claims folder.  If 
PTSD is found to be present, the examiner 
should specify (1) whether each stressor 
specified by the USASCRUR and/or claimed 
by the veteran was sufficient to produce 
PTSD in the veteran; (2) whether the 
remaining diagnostic criteria to support 
a diagnosis of PTSD have been met; and 
(3) whether there is a link between the 
current symptomatology and the stressor 
or stressors in service whose occurrence 
has been established.  The examination 
report should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
including psychological testing and 
evaluation, should be accomplished as 
part of this examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

4.  The RO should then review the record 
in order to ensure that all of the above 
actions have been completed.  When the RO 
is satisfied that the record is complete 
and the psychiatric examination is 
adequate for rating purposes, the claim 
of service connection for PTSD should be 
readjudicated under all applicable 
statutes and regulations, including 38 
C.F.R. § 3.304(f) (1999). 

5.  If the action taken remains adverse 
to the veteran, a Supplemental Statement 
of the Case should be issued, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 


